Citation Nr: 0000172	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  97-37 666	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant, his wife and daughter, and two of his friends


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from February 1958 to 
January 1960.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1996 
rating decision by the RO which denied service connection for 
PTSD.


FINDING OF FACT

The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that a stressor, 
which might lead to PTSD, occurred during service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service from February 1958 to 
January 1960.  His service medical records show that in 
January 1958, he underwent a psychiatric examination.  The 
examination revealed an impression of emotional immaturity 
with moderate aggressive levels.  His condition was not 
considered disabling.  On January 1958 service enlistment 
examination, it was reported the veteran had a chronic 
aggressive-dependent personality disorder which was not 
disabling.  The remainder of the service medical records are 
negative for any psychiatric complaints or diagnoses.  His 
November 1959 discharge examination reveals he denied having 
a history of trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, or nerve trouble 
of any sort.  He was noted to have a normal psychiatric 
examination.

The veteran's service personnel records show his military 
occupational specialty was that of a wireman and cannoneer.  
The personnel records also show he served in Germany.  The 
records further show he received sharpshooter and expert 
(rifle) medals.  There was nothing listed under the section 
entitled combat record.  

In June 1995, the veteran filed a claim of service connection 
for PTSD.  He submitted a statement indicating he 
participated in special missions which involved going into 
East Germany.  He stated he escorted couriers into and out of 
East Germany.  He related most of his missions were conducted 
in the winter and he had to endure extreme cold temperatures.  
He reported he was a point man and was good at finding mine 
fields.  He related that sometimes he was ordered to disarm 
the mines, move them from one area to another, or dispose of 
them.  While out on missions, he related he would 
occasionally have to blow up buildings and houses. He 
reported he blew up one house and children were killed.  
Following such incident, he stated he began getting sick 
mentally and physically and refused to go on any other 
missions.

In June 1995, the veteran's wife submitted a statement.  She 
reported the problems the veteran had with drugs and alcohol 
since his discharge from service.

A VA hospitalization report covering the period of May 1995 
to July 1995 shows the veteran reported having severe 
anxiety, restlessness, difficulty maintaining relationships, 
polysubstance abuse, nightmares, intrusive recollections, and 
blackouts since service.  He reported  participating in 
several secret missions in East Germany.  He stated part of 
his duty, at times, was to commit murders.  He reported he 
was ordered to blow up buildings.  He stated that when he 
blew up one building, he killed several children who were 
inside.  He reported that such incident was the basis for his 
nightmares, recollections, and reliving experiences.  The 
psychiatrist reported the veteran had a long history of 
alcohol and marijuana abuse.  The diagnoses were PTSD, 
alcohol dependence and cannabis dependence. 

In an August 1995 statement, the veteran reported that in 
August 1959, his group in service started practicing 
infiltrating tactics and fine tuning shooting skills.  He 
reported he was trained to be a point man and the last man 
out.  As a point man, he indicated he led and directed the 
group through the best camouflaged route possible.  He stated 
when he was the last man out he had to cover and make sure no 
one was left behind and shoot and kill anyone who followed 
them.  He stated that in September and October 1959, he 
carried out infiltration missions into East Germany.  He 
reported on one of his missions he was ordered to blow up a 
building.  He related that when he inspected the building he 
saw he had killed children.  He related he did not know any 
of the names of the men who served with him. 

A September 1995 VA examination report states the veteran 
served one year in Germany.  The veteran reported he was a 
demolition expert and was involved in blowing up a building 
in East Germany which resulted in the death of children.  He 
stated he saw several of the dead children's bodies and that 
later he began noticing significant problems in dealing with 
such incident.  He reported having considerable guilt.  He 
stated he first sought psychological help at the VA medical 
center (MC) in May 1995, where he remained an inpatient until 
July 1995.  He reported having nightmares regarding the 
bodies of the children he killed.  He stated he occasionally 
had crying spells.  He reported he avoided movies or 
television shows which reminded him of traumatic events 
during service.  He stated when he saw groups of children he 
became very anxious.  He also stated he had an exaggerated 
startle response.  He admitted a past history of drinking 
heavily and using marijuana.  The diagnoses were PTSD, 
alcohol dependence and cannabis abuse, in remission.

In 1995, the veteran participated in group therapy due to 
alcohol and drug dependence.

In December 1995, the RO made a request to the U.S. Army and 
Joint Services Environmental Support Group (ESG) [now named 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR)], in an effort to verify the veteran's 
claimed stressor.

In October 1996, ESG wrote that the U.S. Army Crime Records 
Center had no documentation showing the veteran was involved 
in an incident that resulted in the death of East German 
children.  In addition, ESG stated the USA Investigative 
Repository had no records documenting the veteran was 
involved in covert operations into East Germany.  Finally, 
they reported that the USA Military History Institute had no 
1959 unit history for the 1st Battalion, 75th Artillery.

The RO, in an October 1996 rating decision, denied service 
connection for PTSD.

In 1996, the veteran continued to participated in group 
therapy due to alcohol and drug dependence and he also began 
to participate in the VA's PTSD group therapy program.  
Towards the end of 1996, he began receiving individual 
counseling for PTSD from a VA psychologist.  During these 
sessions, he would relate some of the stressful events he had 
while serving in Germany.  In 1997, he continued to receive 
individual counseling for diagnosed PTSD.  The individual 
counseling records noted that his substance abuse problems 
were in remission.  

In October 1997, the RO received a report from the veteran 
entitled "My Missions, Traumatic Experiences."  In this 
report, he stated he was involved in 7 missions from West 
Germany to East Germany.  He stated the first mission was a 
practice to see if they could go and come back.  He stated 
they took radios and batteries on the second mission.  He 
reported they crossed two fields of land mines and his job 
was to clear a path through the field.  He related a 
frightening event involved him having to rescue a first 
lieutenant who was frozen in a mine field.  He claimed his 
third and forth missions were routine with no incidents.  He 
reported his fifth mission involved encountering opposition 
from Russian soldiers.  During the sixth mission, he related 
he was involved in hand to hand combat and he used a bayonet 
to slice the heart out of an opposing soldier.  He related 
his last mission involved blowing up a building and killing 
children.  He claimed, in essence, that he now had PTSD as a 
result of what happened to him on these missions.

In October 1997, the veteran's wife submitted a letter 
describing the veteran's drug and alcohol problems.

In November 1997, the RO received letters from a past 
employer and past co-worker of the veteran.  The letters 
described the duties performed by the veteran while employed 
with the city housing authority.

In a November 1997 letter, a VA psychologist stated the 
veteran had PTSD as a result of events he encountered in 
service.  She stated the veteran's stressor involved crossing 
enemy lines in East Germany, crossing mines fields and 
finding that an explosive device he had set had killed German 
children.  She stated the veteran's account of stressors had 
remained consistent and was totally believable.  She listed 4 
names the veteran gave as individuals who knew of the secret 
missions.

In September 1998, the Social Security Administration awarded 
the veteran disability benefits due to PTSD.  Such award was 
primarily awarded based on VA medical records.

During a June 1999 Travel Board hearing, the veteran alleged, 
in essence, he had PTSD as a result of missions he had in 
East Germany.  He reported he did not know the names and 
addresses of any of the men who served and accompanied him on 
these missions in East Germany.  He discussed details of his 
missions as recorded in prior correspondences.  He reported 
the problems he had with employment and adjusting to society 
after his discharge from service.  The veteran's wife, his 
daughter and two friends testified as to the behavior of the 
veteran after discharge from service.




II.  Analysis


The veteran's claim for service connection for PTSD is well 
grounded, meaning plausible.  The RO has properly developed 
the evidence, and there is no further VA duty to assist him 
with his claim.  38 U.S.C.A. § 5107(a); Gaines v. West, 11 
Vet.App. 353 (1998).

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  [This regulation was revised in June 
1999, effective from March 1997, and the revised version 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
64 Fed.Reg. 32807-32808 (1999).]

The Board finds the medical evidence of record establishes a 
diagnosis of PTSD.  Several medical reports diagnose PTSD due 
to alleged traumatic events in service.  

The Board must now determine whether the veteran was engaged 
in combat during service.  In the instant case, the record 
demonstrates he served during peace time from February 1958 
to January 1960.  His military duties were that of a wireman 
and cannoneer, and these assignments do not necessarily 
suggest participation in combat.  He was awarded no 
decorations evincing combat.  The service records do not show 
he engaged in combat, and he has submitted no independent 
evidence to confirm his allegations of combat.  At times, the 
record demonstrates the veteran gave names of individuals who 
supposedly knew of the alleged secret mission of which he was 
involved.  However, during a recent June 1999 Travel Board 
hearing, he stated he did not know the names or addresses of 
any of the men who serve with him on the claimed secret 
missions.  The claims file does not contain any statements 
from individuals having first hand knowledge of the claimed 
secret missions alleged by the veteran.  Given the foregoing, 
the Board finds the veteran did not engage in combat with the 
enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999).

As the veteran did not engage in combat, his assertions of 
service stressors are not sufficient to establish that they 
occurred; rather, his stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 12 Vet.App. 
1 (1998); Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. 
Brown, 6 Vet.App. 283 (1994).  The veteran's main alleged 
stressors involve participating in 7 secret missions in East 
Germany.  On these missions, he claims he blew up a building 
which killed several children.  He claims that he had to 
cross mine fields, had to rescue a person from a mine field 
and had to kill a person while engaged in hand to hand 
combat.  The ESG could not corroborate any of the veteran's 
alleged stressors.  The record contains no credible 
supporting evidence that any of his claimed service 
stressors, which might lead to PTSD, actually occurred.  
Without such stressor evidence, service connection for PTSD 
may not be granted.

The Board notes in November 1997, a VA psychologist stated 
that the veteran's alleged stressors were "totally 
believable".  In this regard, the Board must point out that 
while the question of whether a proven stressor is sufficient 
to support a diagnosis of PTSD is a medical question, the 
question of whether an alleged stressor actually occurred is 
a question for VA adjudicators.  Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki 
v. Brown, 6 Vet. App. 91 (1993). 

As the veteran did not engage in combat and there is no 
credible supporting evidence of an in-service stressor, 
service connection for PTSD is not warranted. The 
preponderance of the evidence is against the claim.  Thus the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

